DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 the phrase “having a rectangular shape” in the first and second paragraphs renders the claim indefinite. It is unclear to the examiner if applicant is referring to the first and second orthogonal portions or to the base. For the purpose of this Office Action the examiner assumes that the rectangular shape is in reference to the base. 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  Claim 6 ends with the phrase “a piece of conveniently” which is unclear to the examiner. Is “conveniently” meant to describe the convenience of something that has not been disclosed or is there another meaning? For the purpose of this office action the examiner will assume the phrase was inadvertently added and will not be considered part of the claim.
	Therefore, claims 2-10 are also rejected because they depend from claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maxson (7,878,338). 
Maxson discloses:
Claim 1: An apparatus comprising: 
2a base (Fig. 1; 210); 
3a first orthogonal portion (Fig. 1; 205, 248) (i) connected to a first side 4of said base (Fig. 1; 205, 210) near a first edge of said base (Fig. 1; 205 is connected to 210 along the bottom edge) and (ii) having a 5rectangular shape (Fig. 1; 210, Col. 4, line 29); and 
6a second orthogonal portion (Fig. 1; 205, 248) (i) connected to an interior 7of said base (Fig. 1; 205, 248, 205 is connected to an interior central portion of the base) and (ii) having a rectangular shape (Fig. 1; 210, Col. 4, line 29), 
8wherein 
9(i) said first orthogonal portion and said second 10orthogonal portion are positioned to secure a plurality of braces (Fig. 1; 15 Col. 3, lines 50-51) 11and 
12(ii) said second orthogonal portion is positioned to 13secure a plurality of scaffolds (Fig. 1; 5, via 212, Col. 3, lines 46-49).  
1Claim 2:  The apparatus according to claim 1, further 2comprising: 
3a third orthogonal portion (Fig. 1; 204, 248) connected to a second side of 4said base near a second edge of said base (Fig. 1; 204 is connected to 210 along the bottom edge opposite 205), wherein said second 5orthogonal portion and said third orthogonal portion are positioned 6to secure said plurality of scaffolds (Fig. 1; 5, via 212, Col. 3, lines 46-49). 
1 	Claim 3: The apparatus according to claim 2, wherein said base comprises a frame formed from a plurality of steel beams 126286.00001connected in a rectangular shape near said first edge of said base 4and said second edge of said base (Fig. 1; 210, Col. 4, lines 29-39).  
1	1Claim 5:  The apparatus according to claim 3, wherein said 2frame is capped with a flooring comprising a serrated piece of 3steel (Fig. 4; 262, Col. 3, lines 40-42).  
1Claim 6:  The apparatus according to claim 1, as best understood by the examiner, wherein said 2frame is capped with a flooring (Fig. 4; 262).  
1 	Claim 7: The apparatus according to claim 1, wherein said 2apparatus balances said plurality of scaffolds and said plurality 3of braces when said apparatus is moved by a forklift (Fig. 2; Col. 2, lines 13-16).  
1 	Claim 8:  The apparatus according to claim 1, wherein said 2apparatus comprises a scaffold and braces cage (Figs. 1 and 5).  
1	Claim 9:  The apparatus according to claim 1, wherein said 2apparatus allows said plurality of scaffolds and said plurality of 3 braces to be conveniently moved by a forklift (Figs. 1-2; 220 and 222, Col. 2, lines 13-16).  
136286.00001 	Claim 10: The apparatus according to claim 1, wherein said 2apparatus allows a contractor to load a sufficient number of said 3plurality of scaffolds and said plurality of braces to be used for a complete job Figs. 1-2; 5 and 15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Maxson (7,878,338) as applied to the above claims, and further in view of Zintl et al. (2011/0155740).
Claim 4: Maxson discloses the apparatus according to claim 3, but fails to disclose wherein said 2frame is capped with a flooring comprising solid piece of steel. 
However, Zintl et al. discloses flooring comprising solid piece of steel (Fig. 5; 114, Para. [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the flooring of Maxson to include solid flooring, as taught by Zintl et al., to provide a sturdier floor. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635

/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635